                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 ALBERT DEWAYNE BANKS,

                Plaintiff,

                v.                                                     Case No. 5:15-cv-03093-HLT-KGS

 STEVEN L. OPAT, et al.,

                Defendants.


                                       MEMORANDUM AND ORDER

          Plaintiff Albert Banks brings this action pro se,1 asserting claims for violation of state and

federal wiretap statutes, violation of the Fourth Amendment, and conspiracy. Doc. 74. Each of the

remaining defendants—Defendants Steven Opat, Glen Virden, Timothy Brown, Sprint/Nextel

Wireless Telephone Company, and Virgin Mobile USA/Sprint PCS—has moved to dismiss

Plaintiff’s amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). Docs. 79, 83,

86, 101. For the following reasons, the Court dismisses Plaintiff’s claims against Defendants.

I.        BACKGROUND

          A. Criminal Investigation

          The following background is based on the record and accepts as true Plaintiff’s well-

pleaded factual allegations.2 This case stems from the interception of cellular communications in


 1
     Because Plaintiff proceeds pro se, his pleadings are construed liberally. See Ivory v. Platt, 2016 WL 5916647, at
     *6 (D. Kan. 2016). However, Plaintiff is not relieved of his burden of alleging sufficient facts upon which a
     recognized legal claim could be based. Id.
 2
     The facts set forth in Parts I.A and B are taken from Plaintiff’s amended complaint (Doc. 74) and the records of
     Plaintiff’s criminal case (Case No. 5:13-cr-40060-DDC). See Van Woudenberg ex rel. Foor v. Gibson, 211 F.3d
     560, 568 (10th Cir. 2000) (holding that, when considering a motion to dismiss, “the court is permitted to take
     judicial notice of its own files and records, as well as facts which are a matter of public record”), abrogated on
     other grounds by McGregor v. Gibson, 248 F.3d 946, 955 (10th Cir. 2001); Pace v. Swerdlow, 519 F.3d 1067,
     1072-73 (10th Cir. 2008) (finding district court was correct to take judicial notice of state court materials in
     considering motion to dismiss).
connection with an investigation—jointly conducted by the Kansas Bureau of Investigation

(“KBI”), the Junction City Police Department, the Geary County Sheriff’s Office, and the Riley

County Police Department—into a suspected narcotics-trafficking conspiracy. Upon application

of Defendant Steven Opat (former Geary County District Attorney), in or around March and April

2013, Geary County District Court Judge David Platt entered a series of orders authorizing the

interception of Plaintiff’s (and his suspected co-conspirators’) “wire communications.” Defendant

Glen Virden—special agent with the KBI in charge of the investigation—executed the orders, with

directives to Defendants Sprint/Nextel Wireless Telephone Company (“Sprint”) and Virgin

Mobile USA/Sprint PCS (“Virgin Mobile”) (collectively, “Sprint Defendants”) (and other service

providers) to intercept communications transmitted to and from the targeted phones. Virden

affixed his signature to the orders, along with Opat and Defendant Timothy Brown (former chief

of the Junction City Police Department), among others.

        Pursuant to the orders, the investigating agents intercepted phone calls and text messages

from Plaintiff’s—and others’—phones. Federal criminal drug trafficking charges were ultimately

filed against Plaintiff in this Court.

        B. Motions to Suppress

                1. Text Message Evidence

        In connection with the underlying criminal case, several of Plaintiff’s co-defendants moved

to suppress text message evidence, arguing that the state court orders, on their face, authorized

interception of “wire communications” only and did not permit authorities to intercept “electronic

communications” (such as text messages). District Judge Daniel D. Crabtree agreed that the orders

authorized interception of “wire communications” only and that text messages constitute

“electronic” rather than “wire” communications. Judge Crabtree declined to suppress the text




                                                 2
message evidence, however, finding that the investigators’ conduct in intercepting the text

messages fell within the “good faith” exception to the Fourth Amendment’s exclusionary rule. In

so holding, Judge Crabtree found that “the issuing judge and executing officers both understood

the intended scope of the wiretap authorization, and that the authorization included interception of

text messages.” United States v. Banks, 2014 WL 4261344, at *5 (D. Kan. 2014). Judge Crabtree

concluded that the officers’ reliance on this understanding was “objectively reasonable.” Id.

               2. Extra-Territorial Communications

       Plaintiff’s co-defendants also moved to suppress wiretap evidence, arguing that

investigators had improperly intercepted communications outside of the territorial jurisdiction of

the issuing judge (Judge Platt). During the hearing on the motions to suppress, Judge Crabtree

ruled that the orders violated Kansas law to the extent they authorized the interception of

communications on phones located outside Judge Platt’s judicial district. Judge Crabtree

accordingly ordered that the government present evidence regarding the physical location of the

tapped phones at the time of the intercepted calls in order to determine which communications, if

any, warranted suppression.

       Following the presentation of evidence, Judge Crabtree suppressed all but 7,000 of the

67,000 total communications intercepted during the course of the investigation. As to the 7,000

surviving communications, Judge Crabtree ruled that the government had offered sufficient

evidence that the communications were made by phones located inside Judge Platt’s territorial

jurisdiction. Judge Crabtree ordered the suppression of the extra-territorial intercepted

communications. In connection with this decision, although declining to apply the exclusionary

rule’s good faith exception to evidence collected from wiretaps, Judge Crabtree noted that “one

would not expect the officers executing search warrants to have apprehended the subtle, technical




                                                 3
jurisdictional defect that forms the basis of the Court’s threshold suppression ruling.” United States

v. Banks, 2015 WL 2401048, at *3 (D. Kan. 2015), vacated on other grounds by Banks v. United

States, 138 S. Ct. 2707 (2018).

         C. Civil Case

         Plaintiff proceeded to file this action for civil relief against various county officials,

agencies, agency officials, and service providers,3 alleging they violated state and federal law and

the United States Constitution by intercepting and disclosing his communications (both oral and

text) without proper judicial authorization. Docs. 1, 74. In the operative complaint,4 Plaintiff

asserts that Opat, Virden, and Brown knew or had reason to know that the state court orders

directed the interception of communications outside of Judge Platt’s territorial jurisdiction. Doc.

74 ¶ 11. Plaintiff further alleges that—upon receipt of the order—the Sprint Defendants improperly

intercepted and disclosed text messages to the investigating authorities, even though the order did

not expressly authorize the interception and disclosure of “electronic communications.” Id. at ¶ 12.

Plaintiff claims that Opat, Virden, and Brown knew they illegally obtained the messages and extra-

territorial calls, but nonetheless provided them to prosecutors in violation of state and federal law.

Id. at ¶¶ 13-15.

         Based on these allegations, Plaintiff asserts claims for: violation of the Kansas wiretap

statute, K.S.A. §§ 22-2514, et seq.; violation of the federal Electronic Communications Privacy

Act of 1986 (“ECPA”), 18 U.S.C. §§ 2510, et seq.; violation of the Fourth Amendment; and

conspiracy. Id. at ¶¶ 21-45. Each of the five remaining defendants— Opat, Virden, Brown, Sprint,


3
    The majority of the defendants have since been dismissed, including: Judge Platt; Brad Schoen (Director of the
    Riley County Police Department); Ron Miller (Chief of the Topeka Police Department); Geary County, Kansas;
    the KBI; the Junction City Police Department; the Riley County Police Department; and the Topeka Police
    Department. Doc. 73.
4
    Plaintiff was granted leave to amend his complaint on February 20, 2018, and the amended complaint was entered
    by the Court. Docs. 73-74.




                                                        4
and Virgin Mobile—now moves to dismiss Plaintiff’s claims. Docs. 79, 83, 86, 101. Plaintiff

opposes Defendants’ motions. Docs. 92, 93, 94, 103.

II.     STANDARD

        Under Rule 12(b)(6), to survive a motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The plaintiff’s claim is facially plausible if he pleads sufficient factual content to allow the court

“to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. The

plausibility standard requires “more than a sheer possibility that a defendant has acted unlawfully”

but “is not akin to a ‘probability requirement.’” Id. “Where a complaint pleads facts that are

‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

        This standard results in two principles that underlie a court’s analysis. Id. First, “the tenet

that a court must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions.” Id. Stated differently, though the court must accept well-pleaded factual

allegations as true, it is “not bound to accept as true a legal conclusion couched as a factual

allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). “Second, only a complaint that states a

plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679. “[W]here the well-

pleaded facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id.

(quoting FED. R. CIV. P. 8(a)(2)). “In keeping with these [two] principles, a court considering a

motion to dismiss can choose to begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. “When there are well-pleaded factual




                                                    5
allegations, a court should assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Id.

III.      ANALYSIS

          Opat, Virden, Brown, Sprint, and Virgin Mobile each move to dismiss pursuant to Rule

12(b)(6) for failure to state a claim for relief. Docs. 79, 83, 86, 101. The arguments advanced by

Opat, Virden, and Brown have considerable overlap, with each arguing (1) that their “good faith

reliance” upon the state court’s orders shields them from exposure under federal and state wiretap

statutes, (2) that qualified immunity protects them from individual liability for Plaintiff’s Fourth

Amendment claim,5 and (3) that, in any event, Plaintiff fails to state a claim for relief. Docs. 80,

87, 102.

          Like Opat, Virden, and Brown, the Sprint Defendants argue that their good faith reliance

exempts them from liability for violation of wiretap laws and, further, that their status as “providers

of wire or electronic communication service” renders them immune from suit under the ECPA.

Doc. 84 at 5-7. With respect to Plaintiff’s constitutional claim, the Sprint Defendants argue that

they cannot be held liable because (1) they have not engaged in any state action, and (2) even if

they had, they are nonetheless entitled to absolute immunity. Id. at 7-8. The Court addresses each

of Plaintiff’s claims in turn.

          A. Violation of State and Federal Wiretap Statutes

          Counts I and II of Plaintiff’s amended complaint assert claims against Defendants under

the Kansas wiretap statute and the federal ECPA, which impose civil liability on those who

unlawfully intercept electronic communications. See 18 U.S.C. § 2520; K.S.A. § 22-2518.



 5
     In his amended complaint, Plaintiff names Opat, Virden, and Brown in both their individual and official capacities.
     Doc. 74 ¶¶ 2-4. However, the Court previously dismissed Plaintiff’s official capacity claims against Opat, Virden,
     and Brown; only their individual capacity claims remain. Doc. 73 at 8.




                                                           6
However, both statutes provide a “complete defense” where a defendant has relied in good faith

upon a court order authorizing interception. See 18 U.S.C. § 2520(d)(1) (“A good faith reliance on

. . . a court warrant or order . . . is a complete defense against any civil or criminal action brought

under this chapter or any other law.”); K.S.A. § 22-2518(2) (“A good faith reliance by any person

on a court order authorizing the interception of any wire, oral or electronic communication shall

constitute a complete defense in any civil or criminal action brought against such person based

upon such interception.”). In their motions to dismiss, Defendants argue that, because Judge

Crabtree found in the underlying criminal case that Defendants relied in good faith upon the state

court orders, they are immune from suit under the good faith exceptions and Counts I and II

therefore fail to state a claim for relief.

        The Court agrees with Defendants and finds that the record establishes Plaintiff’s wiretap

claims are barred by the good faith defense. As set forth above, several of Plaintiff’s co-defendants

to his criminal case moved to suppress wiretap and text message evidence, asserting similar

arguments to the ones raised in this case. In ruling on the motions to suppress, Judge Crabtree held

that the investigators’ conduct in intercepting the text messages fell within the good faith exception

to the Fourth Amendment’s exclusionary rule, finding that “the issuing judge and executing

officers both understood the intended scope of the wiretap authorization, and that the authorization

included interception of text messages.” Banks, 2014 WL 4261344, at *5. Judge Crabtree

concluded that the officers’ reliance on this understanding was “objectively reasonable.” Id. Judge

Crabtree further noted in connection with his decision on the motion to suppress extra-territorial

communications that “one would not expect the officers executing search warrants to have

apprehended the subtle, technical jurisdictional defect that forms the basis of the Court’s threshold

suppression ruling.” Banks, 2015 WL 2401048, at *3.




                                                  7
         Judge Crabtree’s reasoning in the underlying criminal case is equally applicable to the

arguments raised in Plaintiff’s civil case. See Wright v. Florida, 495 F.2d 186, 1090 (5th Cir. 1974)

(holding that good faith reliance on a court order is a defense to both Fourth Amendment claims

and Section 2520 of the ECPA). And the amended complaint fails to assert any facts from which

the Court could reasonably infer that Defendants did not act in good faith reliance upon Judge

Platt’s orders. Although Plaintiff generally alleges that Defendants intercepted and disclosed

communications despite knowing (or having reason to know) that the interceptions and disclosures

were not properly authorized (Doc. 74 ¶¶ 11-15), bald allegations are not enough. Defendants’

good faith reliance provides a complete defense to Plaintiff’s wiretap claims. See Reed v. Labbe,

2012 WL 5267726, at *9 (C.D. Cal. 2012) (relying on findings of the district court and court of

appeals in plaintiff’s underlying criminal case in concluding that Section 2520(d) provided a

complete defense to plaintiff’s claims under the ECPA, warranting dismissal under Rule 12(b)(6)).

The amended complaint therefore fails to state a claim for violation of state and federal wiretap

statutes.

         Plaintiff’s ECPA claim against the Sprint Defendants also fails for a second, independent

reason. The ECPA carves out an exception for “providers of wire or electronic communication

service”—such as the Sprint Defendants6—declaring that “[n]o cause of action shall lie in any

court against any provider of wire or electronic communication service . . . for providing

information, facilities, or assistance in accordance with the terms of a court order.” 18 U.S.C. §

2511(2)(a)(ii) (emphasis added). The actions taken by Sprint Defendants were done in accordance

with the state court’s orders, which mandated that the Sprint Defendants provide investigators with




6
    Indeed, Plaintiff himself pleads in his amended complaint that the Sprint Defendants are “Wireless Telephone
    Service Provider[s].” Doc. 74 ¶ 6.




                                                       8
“all information, facilities and technical assistance necessary” to effectuate the interception of

Plaintiff’s communications. Doc. 1-1 at 5, 13. These acts fall squarely within the ECPA’s

exception. The Sprint Defendants are therefore statutorily exempt from liability under the ECPA

and dismissal of Plaintiff’s ECPA claim (as against Sprint Defendants) is warranted on this

additional basis.

         B. Violation of the Fourth Amendment

         Next, Plaintiff claims Defendants’ conduct in allegedly violating federal and state wiretap

laws—as detailed in Part III.A, supra—violated his Fourth Amendment rights. Doc. 74 ¶ 42.

Plaintiff brings this claim pursuant to 42 U.S.C. § 1983, which provides a cause of action against

any individual who, under color of state law, causes another to be deprived of a constitutional

right. See West v. Atkins, 487 U.S. 42, 48 (1988). For the reasons set forth below, Plaintiff fails to

state a claim under Section 1983 against any of the Defendants, warranting dismissal pursuant to

Rule 12(b)(6).

                  1. Opat, Virden, and Brown

         Because this Court previously dismissed Plaintiff’s Section 1983 claims against Opat,

Virden, and Brown in their official capacities, only Plaintiff’s individual capacity claims remain.7

In their motions to dismiss, Opat, Virden, and Brown argue that qualified immunity shields them

from individual liability. Docs. 80 at 6-9, 87 at 14-15, 102 at 4-6. For the following reasons, the

Court agrees.

         Qualified immunity protects public officials from civil liability provided their conduct

“does not violate clearly established statutory or constitutional rights of which a reasonable person

would have known.” Pearson v. Callahan, 555 U.S. 223, 23 (2009). “Put simply, qualified


7
    See supra note 5.




                                                  9
immunity protects ‘all but the plainly incompetent or those who knowingly violate the law.’”

Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

Once an official has raised a defense of qualified immunity, the plaintiff bears the burden to show

(1) that the official violated a statutory or constitutional right, and (2) that the right was “clearly

established” at the time of the conduct at issue. Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011).8

         Under the second prong, a right is “clearly established” for purposes of the qualified-

immunity analysis where it is sufficiently clear that every reasonable official would have

understood that his conduct violated that right. Mullenix, 136 S. Ct. at 308. To satisfy this step,

courts do not require a case “directly on point,” but the plaintiff must identify existing precedent—

either controlling authority or “a robust ‘consensus of cases of persuasive authority’”—placing the

constitutional question “beyond debate.” al-Kidd, 563 U.S. at 741-42. To do that, the precedent

“must be ‘particularized’ to the facts of the case” before the Court. White v. Pauly, 137 S. Ct. 548,

552 (2017) (noting that courts should not define “clearly established law” at “a high level of

generality”).

         Here, Plaintiff has not met his burden of showing a violation of clearly established law. In

his amended complaint, in support of his constitutional claim, Plaintiff asserts: that a violation of

state and federal wiretap laws is “necessarily” a violation of the Fourth Amendment; that the

statutes “were specifically codified” to protect Plaintiff’s constitutional rights; and that a violation

of these statutes alone is sufficient to establish a cause of action under Section 1983. Doc. 74 ¶ 42.

Yet Plaintiff identifies no authority—let alone a controlling opinion or a “robust consensus” of

persuasive authority—supporting his contentions or otherwise holding that the Fourth Amendment




8
    The order in which the two prongs of the qualified-immunity analysis are evaluated is within the discretion of this
    Court. See al-Kidd, 563 U.S. at 735.




                                                          10
is violated by the specific facts presented here. The onus is on Plaintiff to identify existing

precedent placing the constitutional question beyond debate. Because Plaintiff has not satisfied his

burden, qualified immunity shields Opat, Virden, and Brown from individual liability on Plaintiff’s

constitutional claim.

               2. Sprint Defendants

       Plaintiff’s Section 1983 claim against the Sprint Defendants is likewise subject to dismissal

for two independent reasons. First, Plaintiff fails to allege facts sufficient to show an essential

element of his claim: that the Sprint Defendants acted under color of state law. To state a claim

under Section 1983, a plaintiff must (1) allege the violation of a constitutional right or a right

secured under the laws of the United States, and (2) show that the alleged violation was committed

by an individual acting under color of state law. West, 487 U.S. at 48. “The traditional definition

of acting under color of state law requires that the defendant in a § 1983 action have exercised

power ‘possessed by virtue of state law and made possible only because the wrongdoer is clothed

with the authority of state law.’” Id. at 49 (quoting United States v. Classic, 313 U.S. 299, 326

(1941)). Under Section 1983, therefore, claims may only be brought against defendants who

represent the state in some capacity. Nat’l Collegiate Athletic Ass’n v. Tarkanian, 488 U.S. 179,

191 (1988). “Private individuals and entities may be deemed state actors, however, if they have

‘acted together with or [have] obtained significant aid from state officials, or [if their] conduct is

otherwise chargeable to the state.’” Johnson v. Rodrigues, 293 F.3d 1196, 1202 (10th Cir. 2002)

(quoting Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982)).

       Plaintiff has not alleged facts sufficient to show that the Sprint Defendants engaged in the

requisite state action to support his Section 1983 claim. Indeed, although Plaintiff alleges the Sprint

Defendants “act[ed] under the color of state law,” the only conduct Plaintiff attributes to the Sprint




                                                  11
Defendants in his amended complaint is, generally, that they intercepted and disclosed his text

messages to investigators without proper judicial authorization. Doc. 74 ¶¶ 7, 12. Acting in

accordance with a court order does not itself constitute action performed under color of state law.

See Green v. Truman, 459 F. Supp. 342, 344-45 (D. Mass. 1978) (finding state court order “does

not clothe [defendant] with the authority of state law necessary to satisfy the state actor

requirement”); Melnitzky v. HSBC Bank USA, 2007 WL 1159639, at *9 (S.D.N.Y. 2007) (“[T]he

mere compliance with a court order does not constitute action under color of state law.”). Plaintiff

alleges no other conduct to establish that the Sprint Defendants, as private actors, acted under color

of state law. Plaintiff’s bare allegations and legal conclusions are insufficient to state a claim.

       Second, the Sprint Defendants are absolutely immune from liability for Plaintiff’s Section

1983 claim. “Just as judges acting in their judicial capacity are absolutely immune from liability

under section 1983, ‘official[s] charged with the duty of executing a facially valid court order

enjoy[] absolute immunity from liability for damages in a suit challenging conduct prescribed by

that order.’” Turney v. O’Toole, 898 F.2d 1470, 1472 (10th Cir. 1990) (citations omitted) (quoting

Valdez v. City & Cty. of Denver, 878 F.2d 1285, 1286 (10th Cir. 1989)). “[T]he power to execute

judicial decrees is no less an important and integral part of the judicial process than the roles of

those officials previously afforded absolute immunity” and “[a]bsolute immunity for officials

assigned to carry out a judge’s orders is necessary to insure that such officials can perform their

function without the need to secure permanent legal counsel.” Valdez, 878 F.2d at 1287-88. The

Tenth Circuit has stated:

               To force officials performing ministerial acts intimately related to
               the judicial process to answer in court every time a litigant believes
               the judge acted improperly is unacceptable. Officials must not be
               called upon to answer for the legality of decisions which they are




                                                  12
                  powerless to control . . . [I]t is simply unfair to spare the judges who
                  give orders while punishing the officers who obey them.9

Id. at 1289 (emphasis added). Under the doctrine of absolute immunity, therefore, acts taken at the

direction of the state court orders cannot form the basis for Plaintiff’s Section 1983 claim against

the Sprint Defendants. See T & W Inv. Co. v. Kurtz, 588 F.2d 801, 802-03 (10th Cir. 1978) (holding

that receiver named as a defendant in corporation’s civil rights action was a court officer who

shared the judge’s immunity to the extent he carried out the orders of his appointing judge); Jarvis

v. Roberts, 489 F. Supp. 924, 929 (W.D. Tex. 1980) (in case involving claim under Section 1983,

finding that—where bank was merely complying with court order—actions complained of “were

essentially those taken by the Court through its orders” and bank could not be held liable). For

these reasons, dismissal of Plaintiff’s Section 1983 claim against the Sprint Defendants is

warranted.

         C. Conspiracy

         Finally, Plaintiff asserts a claim for conspiracy, alleging Defendants conspired to commit

the wiretap and constitutional violations asserted in his amended complaint. This claim must

likewise be dismissed pursuant to Rule 12(b)(6) because the amended complaint contains only

conclusory allegations of conspiracy and is devoid of any facts to support those allegations.

         To state a claim for conspiracy under Section 1983, “a plaintiff must plead that he was

deprived of a constitutional right as a result of a conspiracy comprised of or including conspirators

acting under color of state law.” Leatherwood v. Rios, 705 F. App’x 735, 739 (10th Cir. 2017). A

federal conspiracy action under Section 1983 “requires at least a combination of two or more

persons acting in concert and an allegation of a meeting of the minds, an agreement among the


9
    Indeed, Plaintiff’s Section 1983 claim against the state court judge who issued the orders—Judge Platt—was
     previously dismissed on the basis of absolute immunity. Docs. 11, 73.




                                                      13
defendants, or a general conspiratorial objective.” Brooks v. Gaenzle, 614 F.3d 1213, 1227-28

(10th Cir. 2010). Similarly, under Kansas law, the elements of a civil conspiracy claim are: (1) two

or more persons; (2) an object to be accomplished; (3) a meeting of the minds; (4) one or more

unlawful overt acts; and (5) damages as a proximate result thereof. Jackson v. Kan. Cty. Ass’n

Multiline Pool, 2005 WL 756773, at *6 (D. Kan. 2005). Under either state or federal law,

conclusory allegations of conspiracy are insufficient; a plaintiff must instead plead specific facts

to establish the requisite elements. Brooks, 614 F.3d at 1228; Jackson, 2005 WL 756773, at *6.

       Here, Plaintiff’s conspiracy claim fails for two reasons. First, for the reasons set forth in

Parts III.A and B, supra, Plaintiff has failed to establish the existence of an underlying unlawful

act—either a violation of state or federal wiretap law or a constitutional violation—necessary to

state his claim. Second, Plaintiff does not plead facts sufficient to infer the existence of a meeting

of the minds, an agreement, a general conspiratorial objective, or any concerted action among

Defendants. Plaintiff alleges only: that Opat and Virden “knowingly conspired with one another”

to commit the alleged acts; that Opat, Virden, and Brown knew or had reason to know that the

interceptions were legally required to take place only within Judge Platt’s territorial jurisdiction;

and that Opat, Virden, and Brown knew that the Sprint Defendants had intercepted text messages

without judicial authorization, but nonetheless disclosed the messages to prosecutors. Doc. 74

¶¶ 43-45. These conclusory allegations are not enough. Plaintiff has not come forward with

specific facts showing the requisite elements of a civil conspiracy. Although, given his pro se

status, Plaintiff’s pleadings are to be liberally construed, Plaintiff is not relieved of his burden to

allege sufficient facts upon which a recognized claim can be based. See Ivory v. Platt, 2016 WL

5916647, at *6 (D. Kan. 2016). Dismissal of Plaintiff’s conspiracy claim is warranted.




                                                  14
IV.   CONCLUSION

      THE COURT THEREFORE ORDERS that Defendants’ motions to dismiss the amended

complaint (Docs. 79, 83, 86, 101) are GRANTED.

      IT IS SO ORDERED.

      Dated: November 16, 2018

                                             /s/ Holly L. Teeter
                                             HOLLY L. TEETER
                                             UNITED STATES DISTRICT JUDGE




                                           15
